 

[ex10-21logo_001.jpg] 

 

Personal Guaranty

 

June, 12, 2019

 

I Dr. Naveen Doki, residing at 4902 Finchem Ct, Fairfax, VA 22030 hereby
personally guarantee to Maslow Media Group Inc., a calendar year 2019
reimbursement of a minimum of $3 million dollars ($3,000,000) of an estimated
$3.4 million ($3,400,000) obligation that Vivos Holdings, LLC has incurred with
Maslow Media Group, Inc.

 

This reimbursement may be in the form of cash, company stock or other business
assets, or combination thereof, that is agreeable to Maslow Media’s CEO and CFO.

 

It is understood that this guaranty shall be a continuing irrevocable guaranty,
and indemnity for such indebtedness of the company. I hereby waive notice of
default, nonpayment and notice thereof and consent to a modification or renewal
of the credit agreement hereby guaranteed.

 

Signature /s/ Naveen Doki Date 6/12/19 Dr. Naveen Doki  

 

Witness Signature /s/ Shirisha Janumpally Date 6/12/19 Print Witness Name
Shirisha Janumpally         Date 6/12/19   

 

   

 

 

